Citation Nr: 1812796	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to February 1973.  The Veteran passed away in November 2012, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2016, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks dependency and indemnity compensation (DIC) benefits as   the surviving spouse of the Veteran, who died of unknown primary carcinoma.  The appellant asserts that the Veteran's cancer was caused by exposures while serving aboard Navy ships.  

During the July 2016 Board hearing, the appellant testified that the Veteran's cancer was first diagnosed after he complained of difficulty breathing and that she believed he may have had mesothelioma.  In support of this, she submitted a July 2012 private treatment record showing a diagnosis of metastatic adenocarcinoma, which noted "[i]n the background there are inflammatory cells and mesothelial cells."  Based on the foregoing, the Board finds that a VA medical opinion should be obtained with respect to the question of whether the Veteran's cancer is related to service, to include exposure to asbestos.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the appellant testified that the Veteran was treated at private treatment facilities for approximately five months prior to his death.  On remand, the AOJ should attempt to obtain those private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide the names and addresses of all medical care providers who treated the Veteran prior to his death.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the appellant should be notified of such.

2.  After the above development has been completed to the extent possible, and relevant records are associated with the claims file, provide the claims file to an appropriate VA examiner to obtain an opinion with respect to the appellant's service connection claim for the cause of the Veteran's death.

After a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent of higher probability) that the Veteran's cancer was related to service, to include exposure to asbestos. A complete rationale for all opinions must be provided.  The examiner's opinion should reflect consideration of the July 2012 private treatment record showing a diagnosis of metastatic adenocarcinoma and noting the presence of "inflammatory cells and mesothelial cells."

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




